      Case 7:19-cv-01157-CLM-JEO Document 3 Filed 05/11/20 Page 1 of 2                     FILED
                                                                                  2020 May-11 PM 02:29
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

 SUSANNE HELBIG,                           )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )   Case No. 7:19-cv-01157-CLM-JEO
                                           )
 UNITED STATES OF AMERICA,                 )
                                           )
       Respondent.                         )

                           MEMORANDUM OPINION

      Petitioner Susanne Helbig filed a form habeas petition under 28 U.S.C. §

2241. (Doc. 1). The magistrate judge filed a report recommending that Helbig’s

petition be dismissed for lack of jurisdiction. (Doc. 2). The magistrate judge advised

Helbig of her right to file specific written objections within 14 days, and Helbig has

not done so.

      This court has reviewed and considered de novo all materials in the court file,

including the report and recommendation. The court ADOPTS the magistrate

judge’s report and ACCEPTS his recommendation. For the reasons stated in the

report, the court DISMISSES this case WITHOUT PREJUDICE for lack of

jurisdiction.
    Case 7:19-cv-01157-CLM-JEO Document 3 Filed 05/11/20 Page 2 of 2




    DONE this 11th day of May, 2020.



                              _________________________________
                              COREY L. MAZE
                              UNITED STATES DISTRICT JUDGE




2
